DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because the lines of the drawings must be sufficiently dense and dark and uniformly thick and well-defined to permit adequate reproduction. 
The drawings are objected to under 37 CFR 1.84(b)(1) because photographs are not ordinarily permitted in utility patent applications. In this case, the subject matter of the application admits of illustration by drawing. Therefore, drawings are required in place of the photographs in Figs. 3-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a method of playing a throwing game, which is a method of managing personal behavior or relationships or interactions between people and falls within the category of methods of organizing human activity which the courts have identified as abstract ideas. See 2019 Revised Patent Subject Matter Eligibility Guidance, issued January 7, 2019, Federal Register, vol. 84, no. 4, pg. 50-57. Independent claim 9 recites selecting a game board with voids to allow a player to gain or lose yards or lose possession of the ball to a second player and selecting a distance from a game board to determine yards gained. Independent claim 14 recites selecting a game board with voids to allow a player to gain or lose yards or lose possession of the ball to a second player and tracking yardage gained. These limitations describe rules for playing a game, which is a method of managing personal behavior and interactions between people. This judicial exception is not integrated into a practical application because the additional element of throwing a generic ball at the game board does not reflect an improvement in any technical field, does not implement the judicial exception with a particular machine or manufacture, does not effect a 
Regarding the dependent claims, claims 10-13 depend from claim 9 and therefore recite the same abstract idea discussed above. Claims 15-20 depend from claim 14 and therefore recite the same abstract idea discussed above. Claims 10-11 and 15-16 further describe steps of keeping track of/tracking yardage, quarter, possession, and score via sections of a scorecard. Keeping track of game information is also an abstract idea which can be performed mentally, but for the generic recitation of a scorecard. The scorecard is recited at a high level of generality and would encompass simply making notes on paper. Limitations that can be performed by a human, mentally or with pen and paper, fall within the category of mental processes, which have been identified by the courts as abstract ideas. This judicial exception is not integrated into a practical application because the scorecard is recited at a high level of generality and amounts to no more than an instruction to apply the exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the scorecard is recited at a high level of generality, and keeping track of game information on a scorecard is well-understood, routine, and conventional in the game art and cannot provide an inventive concept. Claims 12-13 and 17-18 further describe the step of marking distances on the ground. This additional step does not integrate the abstract idea into a practical application, because the marking of distances is Claim 19 further describes the step of throwing the ball and adds the step of allowing a second player from a second team to throw the ball. This limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception for the reasons discussed above with respect to the step of throwing a ball. Claim 20 describes an additional step of attaching a net to the game board. This limitation does not integrate the judicial exception into a practical application, because the net is unrelated to the judicial exception (serving merely to receive the ball and having no relationship to the rules of playing the game), and does not amount to significantly more than the judicial exception because attaching a net to a game board to receive a ball is well-understood, routine, and conventional in the art of toss games and is not an inventive concept. Accordingly, the claims are not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-8, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claim 4, the limitation “further comprising instruction information” renders the claim indefinite, because the terms “instruction” and “information” refer to imparting knowledge (American Heritage® Dictionary of the English Language, Fifth Edition) and do not clearly define any structure by which the instruction information is communicated (for example, an instruction manual), such that the scope of the claimed apparatus is unclear. The terms “instruction information” in claims 5 and 7, “scoring information” in claims 5, 6, and 8, and “instructions” in claims 5-8 are similarly ambiguous. 
Regarding claim 12, it is unclear whether “a first throwing station” and “a second throwing station” in lines 4-5 refers to the same first and second throwing stations previously recited in lines 2 and 3. For the purpose of examination, “a first throwing station and a second throwing station” in lines 4-5 will be interpreted to mean --the first throwing station and the second throwing station--. Similarly, regarding claim 13, it is unclear whether “a first throwing station”, “a first distance”, “a second throwing station”, and “a second distance” in lines 1-3 refer to the same first and second distances and first and second throwing stations previously recited in claim 12. For the purpose of examination, “a first throwing station at a first distance from the game board” and “a second throwing station at a second distance from the game board” will be interpreted as a repetition of the similar limitations already recited in claim 12.
Regarding claim 19, the limitation “a first player” in line 2 renders the claim indefinite, because it is unclear whether this refers to the same first player previously introduced in claim 14.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, it appears that “is through” should read --is thrown through--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Prendergast (US Patent Pub. 2015/0328515, hereinafter Prendergast).
Regarding claim 14, Prendergast discloses a method of playing a throwing game (Fig. 1) comprising: selecting a game board (target board 2; para. 0017 and 0020), the game board (2) comprising a plurality of voids (orifices 2a, para. 0020) therein for receiving a ball (19, Fig. 7; para. 0049), at least one of the plurality of voids (2a) to allow a first player to gain yards (para. 0021; see para. 0021, lines 10-14, “An orifice may correspond to a player moving his or her game piece … a certain amount of yards … Further, one or more orifices may correspond to a different amount of yards”), at least one of the plurality of voids to allow the first player to lose yards (para. 0021, lines 15-16, “a loss of yards”), and at least one of the plurality of voids to allow the first player to lose possession of the ball to a second player (para. 0021, line 15, “a 
Regarding claim 19, Prendergast further discloses the first player (12) is from a first team (para. 0050), and the method further comprises allowing the second player from a second team to throw the ball (19) at the game board (2) after the first player from the first team throws the ball through at least one of the voids (2a) to allow the first player to lose possession of the ball (19) to the second player (para. 0051, lines 25-33).
Regarding claim 20, Prendergast further discloses (Figs. 2-3) the step of attaching a net (18; para. 0045-0046) to the game board (2) such that the net (18) may receive the ball (19) that passes through at least one of the plurality of voids (2a).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Prendergast or, in the alternative, under 35 U.S.C. 103 as obvious over Prendergast in view of England (US Patent Pub. 2004/0160002, hereinafter England).
Regarding claim 1, Prendergast discloses a system for playing a game (Figs. 1-6) comprising: a game board (target board 2; para. 0017 and 0020) mountable to a framework Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Prendergast teaches each and every structural limitation recited in the claim, as set forth in detail above. The scorecard (3) of Prendergast can be considered to have any number of sections (for example, end sections, side sections, middle sections, etc.), since the claim does not require any structural features for defining the different sections. Since the claimed structure is taught by Prendergast, the examiner maintains that Prendergast is inherently capable of use as claimed. For example, the scorecard (3) of Prendergast is inherently capable of use as claimed by a player placing any convenient objects (e.g., such as pennies or pebbles) on different areas of the scorecard (3) to keep track of quarters, downs, and possessions in the game (e.g., as described by Prendergast at para. 0030). 
If there is any doubt regarding the examiner’s interpretation of the claimed tracking sections as describing an intended use of the claimed scorecard, England teaches (Fig. 1) a football-themed game which, like Prendergast’s game, simulates a football game with four quarters of play, a predetermined number of possessions per quarter, and four downs per possession. See England, para. 0082-0083; compare to Prendergast, para. 0030. To solve the problem of tracking progress of the game, England teaches a scorecard (scoreboard 48; para. 0080) comprising a quarter-tracking section (quarter count 60; para. 0083), a down-tracking section (down count 58; para. 0082), and a possession-tracking section (possession count 56, 
	Regarding claim 2, Prendergast, or the modified Prendergast, teaches the claimed invention substantially as claimed, as set forth above for claim 1. Prendergast further teaches the yardage-tracking section of the scorecard (3) is comprised of a ball marker section to mark a position of the ball on a symbolic field (para. 0021, lines 7-10). As discussed above, the term “section” is broad and the claims do not recite any structural features for defining the sections or for tracking within the section. For that reason, the term “first down marker section to track a yardage needed to earn a first down” is interpreted as an intended use of the claimed scorecard section.  The miniature football field marked on Prendergast’s scorecard (3) is understood to inherently include a section (e.g., along one sideline) that is inherently capable of use for marking a first down to track yardage needed to earn a first down (e.g., by a user placing a penny or pebble on the sideline at the first down yardage line). If there is any doubt regarding the examiner’s interpretation of the claimed first down marker section as describing an intended use of the claimed scorecard, England further teaches a first down marker section (with first down marker 42; para. 0078) to track yardage needed to earn a first down. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Prendergast by adding a first down marker 
	Regarding claim 3, Prendergast, or the modified Prendergast, teaches the claimed invention substantially as claimed, as set forth above for claim 1. Prendergast further teaches (para. 0022) the voids that allow the player to gain yards may have a smaller diameter than the voids that allow the player to lose possession of the ball to the second player on the opposing team (para. 0022, lines 13-15, “an orifice for a turnover may be generally larger … in size compared to the remaining orifices to make it easier … to commit a turnover”).
	Regarding claims 4-8, Prendergast, or the modified Prendergast, teaches the claimed invention substantially as claimed, as set forth above for claim 1. Prendergast further teaches instruction information for playing the game (e.g., the instructions described by Prendergast at para. 0023; and/or the indicia on the scoring game board 3, para. 0021; and/or the indicia on the target board 2 denoting how many yards are obtained for each orifice, para. 0026), as recited in claim 4. The instruction information, scoring information, and instructions recited in claims 5-8 claims only the content of information communicated to a human reader and is therefore interpreted as printed matter. See MPEP 2111.05. Printed matter is not given patentable weight unless a functional relationship exists between the printed matter and the substrate on which the matter is printed. In this case, claims 4-8 are directed toward conveying a message to a human reader independent of any supporting product, and there is no functional relationship between the printed matter and any substrate. Therefore, the printed matter recited in claims 4-8 is not given patentable weight. 
Claim Rejections - 35 USC § 103
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as unpatentable over Prendergast in view of Esposito (US Patent No. 9,364,733, hereinafter Esposito).
Regarding claim 9, Prendergast discloses a method of playing a throwing game (Fig. 1) comprising: selecting a game board (target board 2; para. 0017 and 0020), the game board (2) comprising a plurality of voids (orifices 2a, para. 0020) therein for receiving a ball (19, Fig. 7; para. 0049), at least one of the plurality of voids (2a) to allow a first player to gain yards (para. 0021; see para. 0021, lines 10-14, “An orifice may correspond to a player moving his or her game piece … a certain amount of yards … Further, one or more orifices may correspond to a different amount of yards”), at least one of the plurality of voids to allow the first player to lose yards (para. 0021, lines 15-16, “a loss of yards”), and at least one of the plurality of voids to allow the first player to lose possession of the ball to a second player (para. 0021, line 15, “a turnover”); selecting a distance from the game board (2; para. 0019, lines 24-35; para. 0055); and throwing the ball (19) at the game board (2; para. 0021).
Prendergast does not teach the distance from the game board determines an amount of yards gained when the ball passes through the void(s) to allow the player to gain yards. However, in the art of toss games, Esposito teaches (col. 3, lines 5-8) that it is known to select a distance from a toss game target (100, Figs. 1A-B) such that the distance from the target (100) determines an amount of reward gained when a tossed object (114) passes into a receptacle of the target (100; see col. 3, lines 6-8, “the player 120 may choose one of a set of predetermined distances, wherein higher point totals may be awarded for tosses from longer predetermined distances”). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 10, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 9. Prendergast further teaches the step of keeping track of yardage earned via a scorecard (game board 3, Fig. 1; para. 0018, lines 7-10; para. 0021, lines 7-12), the scorecard (3) comprising a yardage-tracking section (para. 0021, lines 7-12, miniature football field with yard markers).
Regarding claim 12, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 9. Esposito further teaches (col. 2, line 63-col. 3, line 16) the step of marking positions on the ground (as at foul line 126 in Figs. 1A-B; col. 3, lines 8-16) at first and second distances from the game target (100) for respective first and second throwing stations (col. 3, lines 6-7, “set of predetermined distances”), and the step of selecting a distance from the game target (100) comprises selecting one of the first and second throwing stations (col. 3, lines 5-7, “the player may choose one of a set of predetermined distances”). Therefore, when modifying Prendergast in view of Esposito, as discussed above for claim 9, it would have been obvious to one of ordinary skill in the art to mark positions on the ground at first and second distances from the game board for respective first and second throwing stations and to select one of the first and second throwing stations as the distance from the game board, as suggested by Esposito, in order to clearly designate the throwing 
Regarding claim 13, the modified Prendergast teaches the claimed invention substantially as claimed, including the first throwing station at the first distance and the second throwing station at the second distance as taught by Esposito, as set forth above for claim 12. Esposito teaches that the throwing stations/distances include “a set of predetermined distances, wherein higher point total may be awarded for tosses from longer predetermined distances” (col. 3, lines 5-8), which suggests at least a third throwing station at a third distance from the game target (since there are plural “longer predetermined distances”). Although Esposito does not explicitly teach a fourth throwing station at a fourth distance, one of ordinary skill in the art would recognize that the “set of predetermined distances” taught by Esposito could include any reasonable number of distances, all of which would perform the same function of indicating locations from which a player may choose to toss a projectile. Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Prendergast to include multiple throwing stations as taught by Esposito, to include third and fourth throwing stations at third and fourth distances to provide players with additional options when choosing a throwing distance, since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza,
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Prendergast in view of Esposito, in further view of England.
Regarding claim 11, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 10. Prendergast further teaches keeping track of a quarter of the game (para. 0030, “four quarters”), keeping track of a down of a possession (para. 0030, “4 downs”), keeping track of the possession (para. 0030, “each player having 2 drives a quarter”), and keeping track of a score via the scorecard (3; para. 0008, lines 3-4; para. 0018, lines 7-10). Prendergast does not explicitly teach keeping track of the quarter, down, and possession via the scorecard comprising a quarter-tracking section, a down-tracking section, and a possession-tracking section. However, England teaches (Fig. 1) a football-themed game with a scorecard (scoreboard 48; para. 0080) used for keeping track of a quarter of the game on a quarter-tracking section (quarter count 60; para. 0083), keeping track of a down of a possession on a down-tracking section (down count 58; para. 0082), and keeping track of the possession on a possession-tracking section (possession count 56; para. 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Prendergast by keeping track of the quarter of the game, the down of the game, and the possession of the game via respective quarter-tracking, down-tracking, and possession-tracking sections of the scorecard, as taught by England, to help players keep track of the quarters, downs, and possessions of the game (England, para. 0080-0083; also see Prendergast, para. 0030).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Prendergast in view of England.
claim 15, Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 14. Prendergast further teaches tracking a quarter (para. 0030, “four quarters”), a down (para. 0030, “4 downs”), a possession (para. 0030, “each player having 2 drives a quarter”), a score (para. 0008, lines 3-4, “score”; para. 0018, lines 7-10), and a yardage (para. 0021, lines 7-12, via yard markers). Prendergast teaches tracking the score and the yardage on a scorecard (3, Fig. 1; para. 0008, lines 1-4; para. 0018, lines 7-10; para. 0021, lines 7-12) comprising a score-tracking section (see claim 18 of Prendergast, “two directly opposite scoring areas” with “two scoring markers”) and a yardage-tracking section (para. 0021, lines 7-10, “miniature football field” with “yard markers”). Prendergast does not explicitly teach tracking the quarter, down, and possession via the scorecard comprising a quarter-tracking section, a down-tracking section, and a possession-tracking section. However, England teaches (Fig. 1) a football-themed game with a scorecard (scoreboard 48; para. 0080) used for tracking a quarter on a quarter-tracking section (quarter count 60; para. 0083), a down on a down-tracking section (down count 58; para. 0082), and a possession on a possession-tracking section (possession count 56; para. 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Prendergast by tracking the quarter, the down of the game, and the possession via respective quarter-tracking, down-tracking, and possession-tracking sections of the scorecard, as taught by England, to help players keep track of the quarters, downs, and possessions of the game (England, para. 0080-0083; also see Prendergast, para. 0030).
Regarding claim 16, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 15. As noted above, Prendergast teaches 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Prendergast in view of England, in further view of Esposito.
Regarding claim 17, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 16. Prendergast further teaches first and second distances for the first player to stand and throw the ball at the game board (para. 0019, lines 24-35, e.g., a distance for a child being closer than a distance for an adult; para. 0055, distances corresponding to yards to accumulate to obtain a first down). Prendergast does not explicitly teach marking the distances on the ground. However, it is old and well-known in the art of toss games, as evidenced by Esposito (Figs. 1A-1B), to mark distances on the ground for a player to stand and throw a ball at a game target (distance marked at foul line 126 in Figs. 1A-B of Esposito, col. 3, lines 8-16; including multiple different distances, col. 3, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Prendergast by marking the first and second distances on the ground, as taught by Esposito, in order to clearly designate the first and second distances to ensure fairness of the game (Esposito, col. 3, lines 5-16).
Regarding claim 18, the modified Prendergast teaches the claimed invention substantially as claimed, as set forth above for claim 18. Prendergast does not teach the first distance determines a first amount of yards gained and the second distance determines a second amount of yards gained when the ball passes through the void(s) to allow the player to gain yards. However, Esposito further teaches the distance from the target determines an 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Staver et al. (US Patent No. 7,775,525) discloses a football-themed toss game board (Fig. 3) with voids for gaining yards, losing yards, and losing possession, and a scorecard (Fig. 11) for tracking game play.
Messimer (US Patent No. 9,138,626) discloses a football-themed toss game including a single net for receiving a ball that passes through any of a plurality of voids, as disclosed but not claimed.
McLaughlin (US Patent Pub. 2012/0038108) discloses a football-themed toss game board (Fig. 1) with voids for gaining yards, losing yards, and losing possession; a scorecard (Fig. 4) for tracking game play; and an instruction manual (Fig. 5).
Wolters (US Patent Pub. 2017/0173427) teaches a football-themed toss game with voids for gaining yards, losing yards, and losing possession.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 6, 2021/